** WATCHMAKING — APPLICANT — EXEMPTION FOR APPLICATION ** BEFORE AN APPLICANT CAN SECURE A CERTIFICATE OF REGISTRATION AS A WATCHMAKER SAID APPLICANT MUST BE AT LEAST NINETEEN YEARS OF AGE.  YOU FURTHER STATE IN YOUR LETTER AS FOLLOWS: "WOULD ALSO LIKE TO KNOW IF THERE IS A STATE LAW OR INDENTURE REGARDING APPRENTICES. IF SO, WHAT DEPARTMENT WOULD HAVE CONTROL OF SAME." WE KNOW OF NO GENERAL LAW APPLYING TO THE ABOVE INQUIRY.  CITE: 59 Ohio St. 774 [59-774], 59 Ohio St. 777 [59-777] (OWEN J. WATTS)